86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnathan Lee X SMITH, Plaintiff-Appellant,v.F. Taylor STUART;  C. Ailstock;  Perry;  A.V. Stone;  G.S.Thompson;  Virginia Parole Board;  George F. Allen,Governor;  Virginia Department Of Corrections;  Jerry W.Kilgore;  Bruce Morris;  Richard W. Crossen, Jr.;  JohnWilliam Wade, Jr.;  Sandra L. Combs;  Winnie R. Dixon;Joseph F. Lewis;  Linda R. Pitman;  Lou Ann White;  DonaldR. Guillory;  Layton Lester;  Susan Carson;  D. Wilmouth;Diane Spencer;  J.P. Jones;  Marci Ornelas, Defendants-Appellees.
No. 96-6056.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 3, 1996.

Appeal from the United States District Court for the Western District of Virginia at Roanoke.   Samuel G. Wilson, District Judge.  (CA-95-1291-R).
Johnathan Lee X Smith, Appellant Pro Se.
W.D.Va.
DISMISSED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing some of the claims in his 42 U.S.C. § 1983 (1988) complaint and transferring the remainder of the case to the United States District Court for the Eastern District of Virginia.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  See Ellicott Mach. Corp. v. Modern Welding Co., 502 F.2d 178, 180 (4th Cir.1974).


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.